AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                            Page 1 of!      /0
                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                          v.                                                        (For Offenses Committed On or After November 1, 1987)


                      Gonzalo Martinez-Castillo                                                     Case Number: 3:19-mj-23008

                                                                                                   L Marcel

REGISTRATION NO. 87769298
                                                                                                                        JUL 3 0 2019
THE DEFENDANT:
                                                                                                                                        1
 ""'                                                                                                            ,    . ' r ~- · ·   T CJI' Cf,Llf"ORNIA
 "" pleaded gu1'lty to count(s).;~1-=o_-=-f~C~o~m~:P:::l_a=i~n-t:._-_-_-_-_-_-_-_-_-_-_-_-_-_tJ_f_~-~C-l~E-·~-R-·~K;l_J~S;D_.~,s--=·c;H;'C';;C;Cl~U~F1-T~-~-!_C_~_-_-_-_-_-_-_-
 D was found guilty to count( s)                                                                      SY                                          D·
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                                    Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                          1

 D The defendant has been found not guilty on count( s)
                                                                                          ------~------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  1~ \   TIME SERVED                                         • ________ days
 i:gj Assessment: $10 WAIVED            Fine: WAIVED   ~
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                §
                             /./ //                                                             Tuesday, July 30, 2019
  '               ;f::1/
                / :(1/·,,,J,.,,.,/
                                                                                                Date oflmposition of Sentence


                                v
Rece1
       •      //.    ,✓1/
            w._·~·"""-/
            l· D0SM
                       _______
                                                                                                IIIM.Ltt&LOCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                   3: 19-mj-23008
